Citation Nr: 1648200	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2015, the Veteran submitted a VA Form 21-22 appointing Veterans of Foreign Wars (VFW) as his representative.  In April 2016, VFW sent a letter to the Board indicating that they were unable to accept representation in the Veteran's case pursuant to 38 C.F.R. § 20.608(b)(1) because the VA Form 21-22 was not signed by a VFW representative.  Accordingly, in June 2016, VA sent the Veteran a letter informing him of such and requesting that he respond regarding who, if anyone, he wished to represent him.  This letter also informed the Veteran that if VA did not hear from him within 30 days that they would assume he wished to represent himself and would move forward with his appeal.  The Veteran did not respond to that letter and it has not been returned as undeliverable.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for major depressive disorder.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In a March 2016 statement, the Veteran withdrew the appeal for entitlement to service connection for major depressive disorder.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.


ORDER

The appeal for entitlement to service connection for major depressive disorder is dismissed.


REMAND

A June 2002 hepatitis C screening reflects that the Veteran has several risk factors associated with exposure to hepatitis C, to include exposure to blood, and that he has a current diagnosis of hepatitis C.  The Veteran's personnel records indicate that he was an infantryman while serving in the Republic of Vietnam during the Vietnam War, and he indicates he was exposed to blood at that time.  The Veteran has not been provided with a VA examination to determine whether his hepatitis C was caused by or began during his active duty service.  Accordingly, a remand is required to provide him with an examination and obtain an etiology opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In his April 2010 notice of disagreement, the Veteran indicated that he continued to receive treatment at the VA Euripides Rubio Outpatient Center (OPC) in Ponce, Puerto Rico, and that he has received treatment there since 1998.  A March 2012 VA psychiatric examination report reflects that the Veteran sought treatment at the San Juan VA Medical Center (VAMC) in 1989 for a heroin addiction.  The earliest VA treatment records associated with the evidence before the Board are dated June 2002.  On remand, the RO or AMC should request all outstanding VA treatment records from August 1970 (the month the Veteran separated active duty service) to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from the San Juan VAMC, the Euripides Rubio OPC, and any other VA treatment centers where the Veteran has sought medical treatment from August 1970 to the present.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any hepatitis C found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file and all electronic records must be made available to the examiner.  The examiner must elicit from the Veteran a full medical history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether there is a 50 percent probability or better that any diagnosed hepatitis C began in or is etiologically related to the Veteran's active duty service.

A complete rationale for all opinions must be provided.  

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


